Citation Nr: 1436163	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to an increased rating for postoperative residuals, left eye lacrimal duct obstruction, rated as 10 percent disabling.

2. Entitlement to an increased rating for postoperative residuals, right eye lacrimal duct obstruction, rated as 10 percent disabling.

3. Entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that proceeding is of record (Virtual VA).

(The issue of entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty is addressed in the remand that follows this decision).


FINDING OF FACT

In an August 2011 statement, the Veteran withdrew his appeal of entitlement to an increased rating for postoperative residuals, left eye and right eye lacrimal duct obstruction.


CONCLUSION OF LAW

The criteria for withdrawal of appeal of the issues of entitlement to increased ratings for postoperative residuals, left eye and right eye lacrimal duct obstruction, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In an August 2011 statement, the Veteran withdrew from appeal the issues of entitlement to increased ratings for postoperative residuals, left and right eye lacrimal duct obstruction.  Hence, there remain no allegations of errors of law or fact for appellate consideration with regards to those issues.  Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they are dismissed.


ORDER

The appeal of the claim for an increased rating for postoperative residuals, left eye lacrimal duct obstruction, is dismissed.

The appeal of the claim for an increased rating for postoperative residuals, right eye lacrimal duct obstruction, is dismissed.


REMAND

The issue of entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty must be remanded for further evidentiary development.

At his Board hearing, the Veteran asserted that outstanding VA treatment records exist with respect to this service-connected disability.  Specifically, he has asserted that he receives treatment at the Hilo Community Based Outpatient Center (CBOC) and from Dr. Park at the Ear Nose and Throat (ENT) Clinic in Kona.  See Transcript at pg. 8.  The latest record from the Hilo CBOC is dated in May 2011 and there are no records from Dr. Park at the ENT Clinic in Kona.  As such, on remand, all outstanding VA treatment records relating to the Veteran's service-connected disability must be obtained.

Further, a VA examination to determine all symptoms associated with the Veteran's service-connected disability is required.  While the Veteran is receiving the maximum schedular rating under Diagnostic Code 6502, relating to a deviated septum, it is possible that other symptoms about which he has complained may warrant a higher/separate rating should the evidence show that such symptoms are due to his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) should obtain any outstanding VA treatment records relating to the Veteran's nasal frontal ethmoid fracture with postoperative septoplasty, that are not already associated with the claims file. Specifically, the AOJ should obtain outstanding records from the Hilo CBOC and outstanding records from Dr. Park at the VA ENT Clinic in Kona.  Once obtained, these records should be associated with the file.

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of a nasal frontal ethmoid fracture with postoperative septoplasty.  The claims file, including a copy of this remand, must be made available to the examiner for review.

The examiner must address the following:

a. Discuss all symptomatology associated with the Veteran's service-connected nasal frontal ethmoid fracture with postoperative septoplasty.

b. Specifically discuss each symptom, including any facial disfiguration or breathing problems.

c. State the percentage of obstruction in each of the Veteran's nostrils.

d. Describe all functional impacts of the Veteran's service-connected nasal frontal ethmoid fracture with postoperative septoplasty.

3. The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is completed in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the AOJ should re-adjudicate the Veteran's claim for a higher rating on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case. Thereafter, the Veteran should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


